Exhibit 10.1


PURCHASE AGREEMENT




This Agreement (the "Agreement"), dated as of June 27, 2016 (the “Effective
Date”), is made by and between ACQUIPORT MILFORD LLC, a Delaware limited
liability company (the “Seller”), and VEREIT ACQUISITIONS, LLC, a Delaware
limited liability company (the “Buyer”).


ARTICLE 1

PURCHASE AND SALE OF PROPERTY
Section 1.1    Property Sold. Seller agrees to sell to Buyer, and Buyer agrees
to purchase from Seller, subject to the terms, covenants and conditions set
forth herein, the property commonly known as 2000 Eastman Drive, Milford, Ohio
45150 consisting of the following (collectively, the “Property”):
(a)    Real Property. Fee simple title to that certain real property described
in Exhibit A attached hereto and made a part hereof, together with (i) all
buildings, structures, landscaping and other improvements located thereon,
including without limitation, all of Seller’s interest in all mechanical
systems, fixtures and equipment; electrical systems, fixtures and equipment;
heating systems, fixtures and equipment; and plumbing systems, fixtures and
equipment and any other improvements owned by Seller located on such real
property (the “Improvements”), and (ii) all of Seller’s right, title and
interest in and to all (1) parking lots, sidewalks, roadway and walkways located
on such real property, (2) rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining to such real property, and (3) mineral, water, irrigation and other
property rights, if any, running with or otherwise pertaining to such real
property (collectively, the “Real Property”).
(b)    Lease. All of Seller’s interest in and to that certain lease and any
amendments thereto (the “Lease”) identified on Exhibit B attached hereto and
made a part hereof.
(c)    Documents. All of Seller’s right, title and interest in and to all
assignable architectural and engineering plans, drawings and/or specifications
and surveys, in each case within Seller’s possession or control (the “Plans”);
and service and maintenance contracts to which Seller is a party which pertain
to the Property (the “Contracts”).
(d)    Personal Property. Any personal property, tangible and intangible now or
hereafter owned by Seller and situated on and used in connection with the
Property (“Personal Property”).


1



--------------------------------------------------------------------------------




(e)    Licenses. All assignable permits, certificates of occupancy, development
rights, utility capacities, licenses, approvals or other governmental
authorizations possessed by Seller, if any, with regard to the operation of the
Real Property or Personal Property (“Licenses”).
(g)    Warranties. All assignable warranties and guaranties related to the
Property or any part thereof, if any, to which Seller is a party (“Warranties”).
Section 1.2    Purchase Price.
(a)    The purchase price for the Property is THIRTY TWO MILLION SEVEN HUNDRED
FIFTY THOUSAND DOLLARS ($32,750,000) (the “Purchase Price”).
(b)    The Purchase Price will be paid as follows:
(1)    Deposit. Within two (2) business days after the execution of this
Agreement by Seller and Buyer, Buyer shall deposit in escrow with First American
Title Insurance Company, National Commercial Services, 2425 E. Camelback Road,
Suite 300, Phoenix, Arizona 85016, Attention: Brandon Grajewski (the “Title
Company”) the amount of Five Hundred Thousand Dollars ($500,000) (the “Earnest
Money”) to be held in accordance with this Agreement, including the provisions
of Section 10.16 herein. Buyer's deposit of the Earnest Money with the Title
Company within the prescribed time period is a condition precedent to the
effectiveness of this Agreement; and, if Buyer fails to deliver the Earnest
Money to the Title Company within the time prescribed, this Agreement will be of
no further force and effect. The Earnest Money shall be held in an interest
bearing account and all interest thereon shall be deemed a part of the Earnest
Money. Should Buyer elect to cancel and terminate this Agreement pursuant to
Section 3.1 (“Approval; Non-Satisfaction”), Section 4.3 (“Exception Matters”),
Section 5.3 (“Title Objections”), Section 9.7 (“Buyer’s Closing Conditions”),
Section 10.1 (“Remedies”), Section 6.1 (“Casualty”) or Section 6.2
(“Condemnation”) below, then the Deposit will be returned to Buyer and Buyer and
Seller will be released and relieved from all obligations and liabilities
hereunder, except that Buyer either will (i) promptly return to Seller all
copies, or (ii) deliver a written certification to Seller of the destruction, of
the Property Information provided to Buyer (but excluding copies thereof
maintained in electronic format in Buyer’s data archives) and, upon Seller’s
request and payment by Seller to Buyer of Buyer’s actual cost thereof, Buyer
shall deliver to Seller any third party reports in respect of the Property
obtained by Buyer and Buyer will continue to be liable for those obligations
under Sections 2.5, 7.3, 10.4 and 10.8, which will survive cancellation or
termination of this Agreement (the “Surviving Obligations”). If the Closing as
contemplated hereunder should occur, then the Earnest Money will be paid by the
Title Company to Seller at the Closing, and the Earnest Money will be credited
against the Purchase Price payable by Buyer to Seller at the Closing. The
Earnest Money will be non-refundable to Buyer except that the Earnest Money will
be refundable to Buyer if this Agreement is canceled and terminated by Buyer
under Section 3.1 (“Approval; Non-Satisfaction”), Section 4.3 (“Exception
Matters”), Section 5.3 (“Title Objections”), Section 9.7 (“Buyer’s Closing
Conditions”), Section 10.1 (“Remedies”), Section 6.1 (“Casualty”), Section 6.2
(“Condemnation”) below, or by Seller under Section 9.8 below (“Seller’s Closing
Conditions”).


2



--------------------------------------------------------------------------------




(2)    Balance. The balance of the Purchase Price, subject to adjustment for all
credits, prorations and closing costs provided for in this Agreement, will be
paid to the Title Company in cash or by wire transfer of other immediately
available funds at the Closing hereunder (as defined below).
ARTICLE 2

REVIEW AND INSPECTIONS
Section 2.1    Documents to be Delivered. To the extent not previously provided
to Buyer, within two (2) business days after Buyer pays the Earnest Money to the
Title Company, Seller will provide Buyer with copies of the following documents
pertaining to the Property, all of which will be provided, except as otherwise
specifically provided for in Section 4.1 herein, without any representations or
warranties including, without limitation, any representations or warranties as
to the accuracy or completeness thereof, or the fitness thereof for any
particular purpose (herein collectively the “Property Information”):
(a)    A copy of the Lease.
(b)    The Contracts, and to the extent in Seller’s possession or control,
copies of the Plans, the Warranties and the Licenses.
(c)    The Commitment (as defined herein) for the Property.
(d)    The existing survey for the Property (the “Existing Survey”).
(e)    A copy of the Phase I Environmental Site Assessment, dated November,
1999, prepared by BEM Systems, Inc. (the “Existing Environmental Report”).
Section 2.2    Contingency Period. The period of time commencing on the
Effective Date and ending at 5:00 p.m. New York time on July 15, 2016 (the
“Contingency Period”).
Section 2.3    Buyer’s Inspections and Review. Subject to Section 2.4 herein,
from the date hereof, through the expiration of the Contingency Period in the
event Buyer has not terminated this Agreement during the Contingency Period,
upon no less than two (2) business days advance notice to Seller (or such
shorter period of time as may be approved by Seller), and subject at all times
to the rights of Siemens Real Estate, a division of Siemens Corporation (the
“Tenant”) and the requirements of the Lease, Buyer or its agents may make
inspections, tests, surveys, audits or reviews of the Property and the books and
records of Seller related thereto, other than Seller Documents, all at Buyer’s
sole cost and expense, and without unreasonably disturbing or interfering with
Tenant. Buyer shall also be permitted to request an interview with Tenant under
the Lease, accompanied by the Seller (if Seller so chooses), upon no less than
two (2) business days advance notice to Seller, at a time and place agreed to by
Tenant, and Buyer shall not otherwise contact Tenant or any of its employees,
officers, directors, agents or contractors regarding the Property without the
consent of Seller. Notwithstanding the foregoing, Seller’s election not, or
inability, to have a representative present for any properly noticed Tenant
interview shall not limit, restrict or


3



--------------------------------------------------------------------------------




modify Buyer’s rights hereunder in any respect. For purposes of this Agreement
“Seller Documents” means: (a) any agreement or document concerning Seller, but
not the Property or any aspect thereof; (b) Seller’s financial records unrelated
to the Property, including all consolidated federal income tax returns of Seller
for the last three (3) years; (c) any agreements of Seller concerning the
Property that are no longer in effect as of the date of this Agreement or that
will no longer be in effect as of the Closing Date; (d) Seller’s loan documents
or other financing agreements that encumber the Property and will be released at
or prior to the Closing or that do not encumber the Property; (e) all agreements
and correspondence among Seller, its officers, directors, partners, members, and
their respective financial or legal advisors or counsel; (f) all agreements and
correspondence between Seller and its accountants or other service providers
which are unrelated to the operation of the Property; (g) any property condition
reports or appraisals; and (h) all proprietary information. Notwithstanding
anything to the contrary set forth above, it is expressly acknowledged and
agreed that (i) the Property Information and the books and records will be
provided only to the extent the same are in the possession or control of Seller,
and (ii) except as otherwise specifically provided for in Section 4.1 herein,
the Property Information and books and records are and will be provided without
any representations or warranties, including, without limitation, any
representations or warranties as to the accuracy or completeness thereof, or the
fitness thereof for any particular purpose. Buyer agrees to repair any physical
damage to the Property caused by Buyer’s activities under this Section, which
obligation of Buyer will survive any termination of this Agreement. Prior to,
and as a condition to any entry on the Property by Buyer or its agents for the
purposes set forth in this Section 2.3, Buyer shall deliver to Seller a
certificate of insurance evidencing commercial general liability coverage
(including coverage for contractual indemnities) with a combined single limit of
at least $1,000,000.00 per occurrence and $2,000,000 aggregate, in a form
reasonably acceptable to Seller, covering any activity, accident or damage
arising in connection with Buyer or agents of Buyer on the Property, and naming
Seller and Tenant as additional insureds. Such policy shall contain a waiver of
subrogation in favor of Seller, and coverage for the additional insureds shall
apply on a primary and non-contributory basis.
Section 2.4    Environmental Inspections. The inspections under Section 2.3 may
include non-invasive Phase I environmental inspections of the Property, but no
Phase II environmental inspections or other invasive inspections or sampling of
soil, ground water or construction materials will be performed without prior
written consent of Seller, which consent may be withheld in Seller’s sole
discretion, and if consented to by Seller, the proposed scope of work and the
party who will perform the work will be subject to Seller’s reasonable approval.
Section 2.5    Entry and Indemnity. In connection with any entry by Buyer, or
its agents, employees or contractors onto the Property, Buyer will give Seller
reasonable advance notice of such entry (which notice may be by email) and will
conduct such entry and any inspections in connection therewith (a) during normal
business hours, (b) so as to minimize, to the greatest extent possible,
interference with Seller’s business and the business of Tenant, (c) in
compliance with the Lease and all applicable laws, and (d) otherwise in a manner
reasonably acceptable to Seller.
Buyer will indemnify and hold Seller harmless from and against any costs,
damages, liabilities, losses, expenses, liens or claims (including, without
limitation, court costs and reasonable attorneys’ fees and disbursements) caused
by or arising out of any entry on the Property by Buyer,


4



--------------------------------------------------------------------------------




its agents, employees or contractors in the course of performing the
inspections, testings or inquiries provided for in this Agreement, including,
without limitation, any damage to the Property or any claims made by Tenant;
provided that Buyer will not be liable to Seller as a result of the discovery by
Buyer of a pre-existing condition on the Property except to the extent the
activities of Buyer, its agents, representatives, employees, contractors or
consultants exacerbate the condition. Buyer’s indemnification obligations under
this Section 2.5 will survive any cancellation or termination of this Agreement.
ARTICLE 3

APPROVAL; NON-SATISFACTION
Section 3.1    Approval; Non-Satisfaction. If at any point prior to the end of
the Contingency Period Buyer determines, for no reason or any reason, that the
Property is not acceptable to Buyer, in its sole discretion, then Buyer may, by
written notice to Seller cancel and terminate this Agreement (“Buyer’s
Cancellation Notice”) and, upon Seller’s receipt of the Buyer’s Cancellation
Notice, the Earnest Money, together with any interest accrued thereon, will be
refunded to Buyer, and the parties will be mutually released from all
liabilities and obligations hereunder, except that Buyer either will (i)
promptly return to Seller all copies, or (ii) deliver a written certification to
Seller of the destruction, of the Property Information provided to Buyer (but
excluding copies thereof maintained in electronic format in Buyer’s data
archives), upon Seller’s request and payment by Seller to Buyer of Buyer’s
actual cost thereof, Buyer shall deliver to Seller any third party reports in
respect of the Property obtained by Buyer, and Buyer will continue to be liable
for the Surviving Obligations. Buyer’s failure to timely deliver Buyer’s
Cancellation Notice shall constitute an irrevocable waiver of its right to
terminate this Agreement pursuant to this Article 3.
ARTICLE 4

WARRANTIES
Section 4.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Buyer:
(a)    Seller has been duly organized, is validly existing, and is in good
standing in the State of its formation. Seller has the power and authority to
enter into this Agreement and all documents executed by Seller which are to be
delivered to Buyer at Closing and to perform its obligations hereunder and
thereunder.
(b)    This Agreement has been, and all documents executed by Seller which are
to be delivered to Buyer at Closing will be, duly authorized, executed and
delivered by Seller, and this Agreement does not and such other documents will
not violate any provision of any agreement or judicial order to which Seller is
a party or to which Seller or the Property is subject.


5



--------------------------------------------------------------------------------




(c)    True and complete copies of the Lease will be provided to Buyer as part
of the Property Information, except that Seller does not have a copy of the
Assignment, dated September 30, 1993, from Duke Associates No. 73 Limited
Partnership to Duke Realty Limited Partnership. As of the Effective Date, the
Lease is in full force and effect. As of the Effective Date, (i) Seller has no
knowledge of any material monetary defaults by Tenant or Seller under the Lease,
(ii) Seller has not sent written notice to Tenant under the Lease claiming that
Tenant is in default under the terms of the Lease, which default remains
uncured, (iii) Seller has not received written notice from Tenant under the
Lease claiming that Seller is in default under the terms of the Lease, which
default remains uncured, and (iv) since the execution of the Seventh Amendment
to Lease between Seller and Tenant, Seller has not received any notice or
correspondence from Tenant or Tenant’s agents indicating any desire, willingness
or intent to vacate all or any material portion of the Property or amend,
modify, assign, sublease or terminate the Lease, and Seller has not received any
notice or correspondence from Tenant or on behalf of Tenant requesting the
consent of Seller to any of the foregoing. All leasing commissions due and
payable with respect to the Lease as of the Effective Date have been or will be
paid prior to Closing, and Seller is not a party to any leasing commission
agreement which will survive the Date of Closing. There are no unused free rent
periods, rental abatements or other concessions or inducements due to Tenant,
nor any amounts due by Seller under the Lease for any tenant improvements or for
any other matters, except for a tenant improvement allowance, which as of the
Effective Date was in the amount of $5,972,805 and which must be utilized by
Tenant on or before April 30, 2022, and as otherwise may be disclosed in the
Tenant Estoppel Certificate. Except for the Lease or otherwise disclosed by the
Commitment, Seller has granted no other leases, licenses or other occupancy
agreements with respect to the Property.
(d)    All of the Contracts pertaining to the operation of the Property which
will continue after the Closing, other than those disclosed in the Title
Commitment, are set forth in Schedule A attached hereto. True and correct copies
of the Contracts have been delivered to Buyer. As of the Effective Date, (i)
Seller has not received written notice from any vendor that Seller is in default
under any of the Contracts, and (ii) Seller has not sent any written notice of
default to any vendor under the Contracts, which default remains uncured.
(e)    Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended and any related regulations.
(f)    Other than property related claims and actions which are fully covered by
Seller’s deductible and insurance, or for which Tenant is responsible under the
Lease, Seller has not received any written notice of any pending, and to
Seller’s knowledge, there is no threatened, (i) action, suit, claim,
investigation or proceeding, whether legal or administrative or in mediation or
arbitration, at law or in equity against Seller, before or by any court or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality,


6



--------------------------------------------------------------------------------




which may, in any manner, affect the validity or enforceability of this
Agreement or any of the Transfer Documents, or would prevent Seller from
performing its obligations pursuant to this Agreement, and (ii) judgments,
decrees or orders entered on a suit or proceeding against Seller, an adverse
decision in which might, or which judgment, decree or order does, materially and
adversely affect Seller’s ability to perform its obligations pursuant to, or
Buyer’s rights under, this Agreement, or which seeks to restrain, prohibit,
invalidate, set aside, rescind, prevent or make unlawful this Agreement or the
carrying out of this Agreement, the transactions contemplated hereby or the
Transfer Documents.
(g)    Seller has not received any written notice of any condemnation or eminent
domain proceedings pending, or to Seller’s knowledge, threatened against the
Real Property.
(h)    Seller is not the subject of any existing, pending, threatened or
contemplated bankruptcy, solvency or other debtor’s relief proceeding.
(i)    Seller is not acting, directly or indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order of the President of
the United States of America (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department, as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the United States Office of Foreign Assets Control, and is not
engaging in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation.
(j)    Seller has not received any written notice in the last twenty four (24)
months of any violation issued with regard to any applicable regulation,
ordinance, requirement, covenant, condition or restriction relating to the
present use or occupancy of the Property from any governmental authority or
agency having jurisdiction, which violation remains uncured.
(k)    Seller has not received any written notice of any suits or claims pending
nor, to Seller’s knowledge, are any suits or claims threatened with respect to
the Property or the Lease, which would materially and adversely affect Seller’s
use and enjoyment of the Property.
(l)    Except as otherwise disclosed in the Existing Environmental Report,
correspondence or other information obtained by or delivered to Buyer prior to
the expiration of the Contingency Period and to Seller’s knowledge, as of the
Effective Date, (i) Seller has not received written notice in the last
twenty-four (24) months from any governmental entity alleging that Seller,
Tenant’s operations at the Property or any portion of the Property is not in
compliance with any Environmental Laws


7



--------------------------------------------------------------------------------




(as hereinafter defined) and (ii) neither Seller nor any other person or Tenant
has used, generated, processed, stored, released, transported or disposed
Hazardous Materials (as hereinafter defined) on the Property, except in
compliance with applicable Environmental Laws. “Hazardous Materials” means
inflammable explosives, radioactive materials, asbestos, asbestos–containing
materials, polychlorinated biphenyls, lead, lead-based paint, radon, under
and/or above ground tanks, hazardous materials, hazardous wastes, hazardous
substances, mold, oil, or related materials, which are listed or regulated in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. Sections 6901, et seq.), the Resources Conservation
and Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act
(33 U.S.C. Section 1251, et seq.), the Safe Drinking Water Act (14 U.S.C.
Section 1401, et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801, et seq.), the Toxic Substance Control Act (15 U.S.C. Section 2601,
et seq.), or any other applicable federal, state or local laws (collectively,
“Environmental Laws”).
(m)    Other than this Agreement, Seller has not entered into any agreement
under which Seller is or could become obligated to sell the Property or any
portion thereof to a third party.
Each of the representations and warranties of Seller contained in this Section
4.1 is true as of the date of this Agreement, and will be deemed remade by
Seller, and will be true in all material respects as of the date of Closing,
subject in each case to any Exception Matters (as defined in Section 4.3(a) of
this Agreement) and the provisions of Section 4.3(b) of this Agreement).
Section 4.2    Enforcement. The representations and warranties set forth in
Section 4.1 and Section 4.4 (“Seller’s Warranties”) will be void, ab initio, and
will lapse and terminate if this Agreement terminates or is terminated. If the
Closing occurs, Seller’s Warranties will survive the Closing hereunder, for the
benefit of Buyer, for a period ending at 5:00 p.m. New York time on the one
hundred eightieth (180th) day after the Closing Date (the “Warranty Expiration
Date”). No claim for a breach of any Seller Warranties, or the failure or
default of a covenant or agreement of Seller that survives Closing, shall be
actionable or payable unless the valid claims for all such breaches collectively
aggregate more than Twenty Thousand and No/100 Dollars ($20,000.00); provided,
however, in the event such aggregate threshold is exceeded, Seller’s liability
shall be for the entire amount thereof, subject to Section 10.13 below. Seller
will not be liable or responsible in any circumstances for any consequential
damages or lost profits, and Buyer hereby releases and waives all claims for
consequential damages and lost profits. If, on or prior to the date thirty (30)
days after the Warranty Expiration Date, Buyer has not notified Seller, in
writing, of any claim Buyer has against Seller for breach of any of Seller’s
Warranties and commenced an action against Seller, Buyer will be forever barred
and precluded from making a claim based upon any breach of the Seller’s
Warranties, and Seller will be deemed released from all liabilities and
obligations with respect thereto.
The representations and warranties set forth in Section 4.5 (“Buyer’s
Warranties”) will be void, ab initio, and will lapse and terminate if this
Agreement terminates or is terminated. If the


8



--------------------------------------------------------------------------------




Closing occurs, Buyer’s Warranties will survive the Closing hereunder, for the
benefit of Seller, until the Warranty Expiration Date. Buyer will not be liable
or responsible in any circumstances for any consequential damages or lost
profits, and Seller hereby releases and waives all claims for consequential
damages and lost profits. If, on or prior to the Warranty Expiration Date,
Seller has not notified Buyer, in writing, of any claim Seller has against Buyer
for breach of any of Buyer’s Warranties and commenced an action against Buyer,
Seller will be forever barred and precluded from making a claim based upon any
breach of the Buyer’s Warranties, and Buyer will be deemed released from all
liabilities and obligations with respect thereto.
Section 4.3    Exception Matters.
(a)    As used herein, the term “Exception Matter” will refer to (i) a fact,
circumstance, potential claim, or other matter disclosed to Buyer, Assignee or
any of each of their officers, directors, shareholders, members, managers,
agents, employees or contractors (but, with respect to contractors, only to the
extent that the fact, circumstance, potential claim, or other matter disclosed
is within such contractors area of expertise) (collectively “Buyer’s
Affiliates”) by Seller, Seller’s Broker or Tenant in writing before the Date of
Closing, including, without limitation, all documents disclosed to Buyer or
Buyer’s Affiliates via email or any online “data room” created by Seller or
Seller’s Broker (provided that with respect to an update to the online “data
room,” Seller or Seller’s Broker has notified Buyer by email that the online
“data room” has been updated) or (ii) a fact, circumstance, potential claim, or
other matter known by Buyer, Buyer’s Affiliates or Buyer’s contractors before
the Date of Closing, that would make a representation or warranty of Seller
contained in this Agreement untrue or incorrect. Buyer and Seller will promptly
notify each other in writing of any Exception Matter of which it obtains
knowledge before the Closing.
(b)    If any of Seller’s Warranties prove to be factually incorrect in any
material respect, and Buyer does not agree to waive such breach of Seller’s
Warranties, Seller shall have the option to adjourn the Closing for a period not
to exceed sixty (60) days to endeavor to cause such Seller’s Warranties to be
true, except if the change in facts, circumstance, potential claim, or other
matter disclosed to Buyer or Buyer’s Affiliates by Seller, Seller’s Broker or
Tenant in writing before the Date of Closing (including, via email or upload to
any online “data room” created by Seller or Seller’s Broker (provided that with
respect to an update to the online “data room,” Seller or Seller’s Broker has
notified Buyer by email that the online “data room” has been updated)) results
from (i) a notice relating to condemnation, the provisions of Section 6.2 shall
govern or (ii) any permitted action of Seller pursuant to Sections 8.1 and/or
8.2 of this Agreement, such change in facts, circumstances, potential claim, or
other matter disclosed to Buyer by Seller in writing before the Date of Closing
shall constitute an Exception Matter for purposes of Seller’s Warranties in
Section 4.1(c), (d) and (n), but the provisions of this Section 4.3(b) shall not
apply and Buyer shall proceed to Closing hereunder notwithstanding such changed
fact or circumstance. In the event Seller is unable to cause such Seller’s
Warranties to be true within the period described in this subparagraph, or
Seller notifies Buyer that it will not undertake to cause the Seller’s
Warranties to be true, then Buyer may terminate this Agreement by delivering
notice of such termination to Seller within five (5) days after expiration of
the date by which Seller had the right to cure such Exception Matter or Seller
notified Buyer that it will not undertake to cure such representation. Upon such
termination, the Earnest Money shall be returned to Buyer by the Title Company
and, thereafter,


9



--------------------------------------------------------------------------------




Buyer and Seller shall have no further rights, liabilities or obligations
hereunder, except that Buyer either will (i) promptly return to Seller all
copies, or (ii) deliver a written certification to Seller of the destruction of
the Property Information provided to Buyer (but excluding copies thereof
maintained in electronic format in Buyer’s data archives), and Buyer will
continue to be liable for the Surviving Obligations. Buyer’s failure to deliver
such termination notice within the time set forth above shall be deemed a waiver
of Buyer’s right to terminate this Agreement by reason of an Exception Matter,
Buyer shall proceed to Closing and consummate the acquisition of the Property
subject to and by accepting such Exception Matter without reduction in the
Purchase Price and Seller will have no liability with respect to such Exception
Matter, notwithstanding any contrary provision, covenant, representation or
warranty contained in this Agreement. Notwithstanding anything to the contrary
contained herein, the provisions of this Section 4.3(b) shall not apply to an
Exception Matter described in Section 4.3(a)(ii) of which Buyer or Buyer’s
Affiliates had knowledge on or prior to the expiration of the Contingency Period
if Buyer does not terminate this Agreement in accordance with the terms of
Section 3.1 of this Agreement. In such event, Buyer shall be deemed to have
waived its right to terminate this Agreement as a result of such Exception
Matter, Buyer shall proceed to Closing and consummate the acquisition of the
Property subject to and by accepting such Exception Matter without reduction in
the Purchase Price and Seller will have no liability with respect to such
Exception Matter, notwithstanding any contrary provision, covenant,
representation or warranty contained in this Agreement. In addition, if Buyer,
its agents, employees or contractors had knowledge of a fact, circumstance,
potential claim, or other matter before the Date of Closing that would make a
representation or warranty of Seller contained in this Agreement untrue or
incorrect and Buyer failed to notify Seller thereof prior to the Date of
Closing, Seller’s Warranties shall be deemed modified by such Exception Matter
and Seller will have no liability with respect to such Exception Matter,
notwithstanding any contrary provision, covenant, representation or warranty
contained in this Agreement. Notwithstanding anything to the contrary contained
in this Agreement, if any of Seller’s Warranties was false or untrue in any
material respect when made or if any of Seller’s Warranties is made to be false
or untrue in any material respect after the Effective Date as a result of
actions of Seller, such falsity or untruth shall constitute a default of Seller
hereunder and entitle Buyer to pursue the rights and remedies available to it
pursuant to Section 10.1(b)(i) hereof.
Section 4.4    Seller’s Knowledge. For purposes of this Agreement, whenever the
phrase “to Seller’s knowledge” or the “knowledge” of Seller or words of similar
import are used, they will be deemed to mean and are limited to the current
actual knowledge only of Lara Johnson and Steven Spayer, without inquiry, and
not any implied, imputed or constructive knowledge of such individual or of
Seller; it being understood and agreed that such individuals will have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby. Seller hereby represents and warrants to
Buyer that Lara Johnson is the individual with primary responsibility on behalf
of Seller for the transaction contemplated by this Agreement and Steven Spayer
is the individual currently responsible for asset management of the Property.
Section 4.5    Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:


10



--------------------------------------------------------------------------------




(a)    Buyer is duly organized, validly existing and in good standing in the
State in which it was formed, and is, or will be prior to Closing, qualified to
do business in the State in which the Property is located. This Agreement has
been, and all documents executed by Buyer which are to be delivered to Seller at
Closing will be, duly authorized, executed and delivered by Buyer.
(b)    Buyer represents and warrants to Seller that this Agreement and all
documents executed by Buyer which are to be delivered to Seller at Closing do
not and at the time of Closing will not violate any provision of any agreement
or judicial order to which Buyer is a party or to which Buyer is subject. There
is no action or proceeding pending or, to Buyer’s knowledge, threatened against
Buyer which challenges or impairs Buyer’s ability to execute or perform its
obligations under this Agreement.
(c)    Buyer is not acting, directly or indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order of the President of
the United States of America (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department, as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the United States Office of Foreign Assets Control, and is not
engaging in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation; provided, however, that with
respect to parties owning direct or indirect interests in Buyer or any affiliate
of Buyer, Seller acknowledges that Buyer has relied exclusively on its transfer
agent and/or U.S. broker-dealer network to implement the normal and customary
investor screening practices mandated by applicable law and FINRA regulations in
making the foregoing representations. Furthermore, Buyer makes no representation
or warranty under this Section 4.5(c) with respect to indirect owners of Buyer
or any affiliate of Buyer whose indirect ownership derives from ownership in
publicly-traded companies, and Buyer’s representations and warranties with
respect thereto are limited to Buyer’s actual knowledge.
Section 4.6    Buyer’s Independent Evaluation. As of the expiration of the
Contingency Period, Buyer will have, or will have had ample opportunities to
have, to the extent Buyer deems necessary:
(a)    Examined and inspected the Property and will know and be satisfied with
the physical condition, quality, quantity and state of repair of the Property in
all respects, and by proceeding with this transaction following the expiration
of the Contingency Period will be deemed to have determined that the same is
satisfactory to Buyer;
(b)    Reviewed the Lease and all other Property Information, and Buyer, by
proceeding with this transaction following the expiration of the Contingency


11



--------------------------------------------------------------------------------




Period, will be deemed to have determined that the same and the information and
data contained therein and evidenced thereby are satisfactory to Buyer;
(c)    Reviewed all applicable laws, ordinances, rules and governmental
regulations (including, but not limited to, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the
Property, and Buyer, by proceeding with this transaction following the
expiration of the Contingency Period, will be deemed to have determined that the
same are satisfactory to Buyer; and
(d)    Investigated, examined and approved the presence or absence of Hazardous
Materials in, on or under the Property, and the presence of lead-containing dust
in the building, which investigations, examinations or audits will be performed
or arranged by Buyer, at Buyer’s sole expense, prior to the end of the
Contingency Period.
Nothing contained herein shall negate Buyer’s reliance on Seller’s Warranties,
subject to Exception Matters and the provisions of Section 4.3(b) of this
Agreement.
Section 4.7    AS-IS. EXCEPT FOR SELLER’S WARRANTIES IN SECTION 4.1 AND SECTION
4.4 OF THIS AGREEMENT AND SELLER’S WARRANTIES IN THE DEED (COLLECTIVELY, THE
“SELLER’S REPRESENTATIONS AND WARRANTIES”), THIS SALE IS MADE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND (WHETHER EXPRESS OR IMPLIED) BY SELLER.
AS A MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, EXCEPT FOR BUYER’S
RELIANCE UPON SELLER’S REPRESENTATIONS AND WARRANTIES, BUYER AGREES TO ACCEPT
THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT
ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS. EXCEPT FOR
SELLER’S REPRESENTATIONS AND WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE
BY SELLER WITH RESPECT TO THE PROPERTY AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, THE PRESENCE OF LEAD-CONTAINING DUST, ABSENCE OF FAULTS,
FLOODING, OR COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION,
THOSE RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, THE ADA). BUYER ACKNOWLEDGES THAT BUYER HAS ENTERED INTO THIS
AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF
THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND LEGAL CONDITION OF
THE PROPERTY. EXCEPT AS EXPRESSLY SET FORTH HEREIN WITH RESPECT TO SELLER'S
REPRESENTATIONS AND WARRANTIES BUT SUBJECT TO THE PROVISIONS OF SECTION 10.13 OF
THIS AGREEMENT, BUYER EXPRESSLY RELEASES, AND WAIVES (TO THE EXTENT ALLOWED BY
APPLICABLE LAW) ANY


12



--------------------------------------------------------------------------------




CLAIMS UNDER FEDERAL LAW, STATE OR OTHER LAW, WHETHER IN LAW OR EQUITY THAT
BUYER MIGHT OTHERWISE HAVE AGAINST SELLER RELATING TO THE USE, CHARACTERISTICS
OR CONDITION OF THE PROPERTY WHETHER ARISING BEFORE OR AFTER THE CLOSING DATE,
INCLUDING, WITHOUT LIMITATION, ANY PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL
CONDITION THEREOF AND ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT
(42 U.S.C. SECTION 9601 ET SEQ.) OR ANY SIMILAR FEDERAL, STATE OR LOCAL STATUTE,
RULE OR ORDINANCE RELATING TO LIABILITY OF PROPERTY OWNERS FOR ENVIRONMENTAL
MATTERS.
/s/ TW
Buyer’s Initials
ARTICLE 5

TITLE MATTERS
Section 5.1    Commitment. Buyer has ordered a current title commitment (the
“Commitment”) for an ALTA Owner’s Policy of Title Insurance from the Title
Company showing the status of title of the Real Property and all exceptions,
including liens, encumbrances, easements, restrictions, rights-of-way,
covenants, reservations and other conditions, if any, affecting the Property,
and shall cause the Title Company to deliver a copy thereof, together with
complete, legible copies of all documents affecting the Property and referred to
in the Commitment, to Seller’s attorney promptly after issuance thereof.
Section 5.2    Survey. The Existing Survey of the Property will be delivered to
Buyer as part of the Property Information. Prior to the expiration of the
Contingency Period, Buyer shall have an updated or new survey prepared for the
Property (collectively, the “Updated Survey”), and delivered to the Title
Company, at Buyer’s sole cost and expense, which Updated Survey shall comply
with the most recent Survey Standards of the ALTA and NSPS.
Section 5.3    Title Objections. If the Commitment or Existing Survey shows
exceptions or defects to which Buyer does not consent, Buyer will provide Seller
with written notice of the objections to title raised by such matters (the
“Title Objection Notice”) prior to the expiration of the Contingency Period.
Buyer’s failure to make such objections within such period will constitute a
waiver by Buyer of any objections to the marketability of title; provided that
Buyer will be permitted to send an additional Title Objection Notice objecting
to matters affecting title of which Buyer first becomes aware by an amendment,
update or continuation of the Commitment after the Contingency Period (within
five (5) days after Buyer’s receipt of notification thereof) or the Updated
Survey (within five (5) days after Buyer’s receipt thereof, but in no event
after the Contingency Period). If Buyer does timely provide a Title Objection
Notice to Seller, Seller may send a notification to Buyer (the “Title Objection
Response”) within three (3) business days after Buyer provides such Title
Objection Notice to Seller (or within two (2) business days if Buyer provided a
Title Objection Notice of any new title objection within five (5) days prior to
the Closing Date), of which title


13



--------------------------------------------------------------------------------




objections, if any, Seller shall endeavor to cure (though Seller shall have no
obligation to cure). Seller’s failure to deliver a Title Objection Response
shall be deemed Seller’s election not to endeavor to cure the matters identified
in Buyer’s Title Objection Notice. Buyer, within two (2) business days after the
earliest to occur of (a) receipt of Seller’s Title Objection Response or deemed
response that it will not endeavor to cure the title objection, or (b) Seller
notifying Buyer that it is unable to cure a title objection it previously
notified Buyer it would endeavor to cure, or (c) sixty (60) days from Buyer’s
receipt of Seller’s Title Objection Response that it would endeavor to cure a
title objection and such title objection remains uncured, shall notify Seller
that it will either close notwithstanding the defect without any reduction in
the Purchase Price or that it terminates this Agreement. If Buyer terminates
this Agreement, the Earnest Money shall be returned to Buyer and the parties
will be mutually released from all liabilities and obligations hereunder, except
that Buyer either will (i) promptly return to Seller all copies, or (ii) deliver
a written certification to Seller of the destruction, of the Property
Information provided to Buyer (but excluding copies thereof maintained in
electronic format in Buyer’s data archives), upon Seller’s request and payment
by Seller to Buyer of Buyer’s actual cost thereof, Buyer shall deliver to Seller
any third party reports in respect of the Property obtained by Buyer, and Buyer
will continue to be liable for the Surviving Obligations. Buyer’s failure to
deliver such notice shall be deemed Buyer’s election to close notwithstanding
such title defect. Seller will be deemed to have duly cured any such defects in
title if Seller causes the Title Company to agree to provide Buyer, at Closing
(at no cost to Buyer), with specific title insurance insuring Buyer over any
loss occasioned by such defects, pursuant to an endorsement satisfactory to
Buyer in its sole but reasonable discretion. Notwithstanding the foregoing,
Seller agrees to satisfy (i) any mortgages created, suffered or permitted by
Seller, or (b) other liens against title to the Property (but not those required
to be removed by Tenant pursuant to the Lease) which are curable solely by the
payment of a liquidated amount of money not to exceed two percent (2%) of the
Purchase Price either prior to Closing or simultaneously with Closing by using
proceeds from the sale.
ARTICLE 6

RISK OF LOSS AND INSURANCE PROCEEDS
Section 6.1    Casualty. In the event of a casualty that is not a Minor Casualty
(as defined below) (a “Major Casualty”), Buyer will have the option, exercisable
within fifteen (15) days after receipt of Seller's notice, of either (i)
declaring this Agreement terminated in which event Title Company will refund to
Buyer the entire Earnest Money whereupon this Agreement and all rights of Buyer
hereunder and to the Property will terminate and neither Seller nor Buyer will
have any further claim against the other, except that Buyer either will (1)
promptly return to Seller all copies, or (2) deliver a written certification to
Seller of the destruction, of the Property Information provided to Buyer (but
excluding copies thereof maintained in electronic format in Buyer’s data
archives), upon Seller’s request and payment by Seller to Buyer of Buyer’s
actual cost thereof, Buyer shall deliver to Seller any third party reports in
respect of the Property obtained by Buyer, and Buyer will continue to be liable
for the Surviving Obligations, or (ii) closing title in accordance with this
Agreement and paying in full the Purchase Price, without any abatement thereof
or claim against Seller for such loss or damage (except solely that Seller will
credit the Purchase Price by the amount of its insurance deductible, if Seller
maintains the property insurance), and accepting an assignment


14



--------------------------------------------------------------------------------




at Closing, without recourse, of Seller's rights, if any, to any payments to be
made under any applicable hazard insurance policies together with any payments
under such policies made to Seller prior to the Closing and not expended to
repair or replace such loss, damage or destruction. If Buyer will have failed to
timely make an election pursuant to the foregoing sentence Buyer will be deemed
to have elected to proceed with the purchase of the Property in accordance with
clause (ii) above. In the event of any Minor Casualty, Seller and Buyer shall
proceed to close under this Agreement and Buyer will receive (and Seller will
assign to Buyer at the Closing Seller’s rights under insurance policies to
receive) any insurance proceeds due Seller as a result of such damage or
destruction and assume responsibility (subject to Tenant’s obligations under the
Lease) for such repair, and Buyer shall receive a credit at Closing for any
deductible under said insurance policies. For purposes of this Agreement, the
term “Minor Casualty” shall mean such instances where a casualty (i) does not
result in Tenant having a right of termination under the Lease or, if Tenant
does have such a right, Tenant waives such right of termination in writing not
later than five (5) days prior to the scheduled Closing Date, (ii) does not
result in Tenant having the right to permanently or temporarily abate or offset
its rent under the Lease unless such amounts are covered by rent or business
interruption insurance (or Seller agrees in writing to credit Buyer at Closing
any amounts not so covered), or (iii) does not result in damage to the Property
that is not fully covered by insurance (unless Seller agrees in writing to
contribute, as a credit to Buyer against the Purchase Price at Closing, the full
amount of such shortage). This paragraph will govern to the extent inconsistent
with any applicable law.
Section 6.2    Condemnation. If prior to the Closing, all of the Property will
be taken by condemnation, eminent domain or deed in lieu thereof or such a
taking is threatened in writing by the applicable governmental authority having
jurisdiction over the Property, this Agreement will be automatically canceled,
the entire Earnest Money will be returned to Buyer and thereupon neither party
will have any further liability or obligation to the other, except that Buyer
either will (1) promptly return to Seller all copies, or (2) deliver a written
certification to Seller of the destruction, of the Property Information provided
to Buyer (but excluding copies thereof maintained in electronic format in
Buyer’s data archives), upon Seller’s request and payment by Seller to Buyer of
Buyer’s actual cost thereof, Buyer shall deliver to Seller any third party
reports in respect of the Property obtained by Buyer, and Buyer will continue to
be liable for the Surviving Obligations. If, prior to the Closing, a material
portion, but less than all, of the Property will be taken by condemnation,
eminent domain or deed in lieu thereof or such a taking is threatened in writing
by the applicable governmental authority having jurisdiction over the Property,
then in such event Buyer may cancel this Agreement by sending written notice
thereof to Seller within fifteen (15) days of Buyer's receipt of notice of such
condemnation, eminent domain, conveyance in lieu thereof or other taking, in
which event the Title Company will return to Buyer the entire Earnest Money and
thereupon neither party will have any further liability or obligations to the
other, except that Buyer either will (y) promptly return to Seller all copies,
or (z) deliver a written certification to Seller of the destruction, of the
Property Information provided to Buyer (but excluding copies thereof maintained
in electronic format in Buyer’s data archives), upon Seller’s request and
payment by Seller to Buyer of Buyer’s actual cost thereof, Buyer shall deliver
to Seller any third party reports in respect of the Property obtained by Buyer,
and Buyer will continue to be liable for the Surviving Obligations. If this
Agreement is not canceled, Buyer will accept title to the Property subject to
the condemnation, eminent domain or taking, in which event on the Closing Date
the net proceeds of the award or


15



--------------------------------------------------------------------------------




payment (after payment of all actual reasonable collection costs) will be
assigned by Seller to Buyer and net monies theretofore received by Seller in
connection with such condemnation, eminent domain or taking will be paid over to
Buyer or allowed as a credit against the Purchase Price hereunder. As used in
this Section 6.2, the term “material” shall mean a condemnation, eminent domain,
other taking, conveyance in lieu thereof or written threat of any of the
foregoing which results in, or would result in, (a) Tenant having a right of
termination under the Lease and Tenant does not waive such right of termination
in writing not later than five (5) days prior to the scheduled Closing Date, or
(b) Tenant having a right to permanently or temporarily abate or offset its rent
under the Lease.
ARTICLE 7

BROKERS
Section 7.1    Warranty. The parties represent and warrant to each other that no
broker or finder was instrumental in arranging or bringing about this
transaction other than Newmark Grubb Knight Frank (“Seller’s Broker”).
Section 7.2    Payment of Commission. At Closing, Seller will pay a commission
to Seller’s Broker, which will be paid pursuant to a separate agreement between
Seller and Seller’s Broker.
Section 7.3    Indemnity. If any other person brings a claim for a commission or
finder’s fee based upon any contact, dealings or communication with Buyer or
Seller, then the party through whom such person makes its claim will defend the
other party (the “Indemnified Party”) from such claim, and will indemnify the
Indemnified Party and hold the Indemnified Party harmless from any and all
costs, damages, claims, liabilities or expenses (including without limitation,
court costs and reasonable attorneys’ fees and disbursements) incurred by the
Indemnified Party in defending against the claim. The provisions of this Section
will survive the Closing or, if the purchase and sale is not consummated, any
cancellation or termination of this Agreement.
ARTICLE 8
OPERATIONS
Section 8.1    Ongoing Operations. During the pendency of this Agreement, but
subject to the limitations set forth below, Seller will carry on its businesses
and activities relating to the Property substantially in the same manner as it
did before the date of this Agreement. Seller will not execute or enter into any
lease with respect to the Property or any part thereof, or terminate, amend,
modify, extend or waive any rights under the Lease, but Buyer acknowledges that
the foregoing shall not limit Seller’s right to consent in its sole discretion
to alteration requests made or to be made by Tenant in connection with the TI
Allowance referenced in Section 9.4(c) of this Agreement. During the pendency of
this Agreement, Seller will not (a) cause or create any easements, encumbrances,
or liens to be imposed upon the Property or to allow any amendment or
modification to any existing easements or encumbrances; and (b) enter into any
agreement under which Seller could become obligated to sell all or any part of
the Property.


16



--------------------------------------------------------------------------------




Section 8.2    New Contracts. Following the expiration of the date that is five
(5) days prior to the expiration of the Contingency Period except in the case of
any emergency action, Seller shall not enter into any maintenance or repair
contract, supply contract, or other similar agreements with respect to the
Property, nor shall Seller enter into any agreements modifying any existing
maintenance or repair contract, supply contract, or other similar agreements
existing agreement, unless: (a) any such agreement or modification will not bind
Buyer or the Property after the date of Closing, or (b) such agreement is
required under the terms of the Lease.
ARTICLE 9

CLOSING
Section 9.1    Closing Date. Subject to all of the terms of this Agreement, the
consummation of the sale and purchase contemplated hereby will be held on or
before 5:00 p.m. New York time on August 1, 2016. The Closing hereunder shall
take place by mail through an escrow established with the Title Company. The
date of Closing is herein referred to as the “Date of Closing” or the “Closing.”
Section 9.2    Seller’s Closing Documents. Seller shall deliver to Buyer at
Closing all of the following items (items (a) through (f), (i) and (n),
collectively, the “Transfer Documents”):
(a)    A properly executed and acknowledged recordable special warranty deed
(the “Deed”) from Seller in the form attached as Exhibit C conveying title to
the Real Property and the Improvements and all of Seller’s right, title and
interest in and to all rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto to Buyer.
(b)    A quit claim Bill of Sale in the form attached as Exhibit D, duly
executed by Seller, conveying to Buyer title to any Personal Property.
(c)    An Assignment and Assumption of the Lease in the form attached as Exhibit
E (“Lease Assignment”) duly executed and acknowledged by Seller.
(d)    An Assignment and Assumption of the Contracts in the form attached as
Exhibit F (“Contract Assignment”) duly executed by Seller.
(e)    An Assignment in the form attached as Exhibit G duly executed by Seller
by which Seller will assign, without recourse, all of Seller’s rights to Buyer
in and under: (i) the Plans; (ii) the Licenses, and (iii) the Warranties (the
“General Assignment”).
(f)    A sworn statement provided by Seller that it is not a foreign person and
containing such other information as may be required by Section 1445 of the
Internal Revenue Code and regulations thereunder.


17



--------------------------------------------------------------------------------




(g)    A letter to Tenant from Seller advising it of the sale and directing it
to pay all future rent to Buyer, at such address as Buyer directs.
(h)    If in Seller’s possession or control, the original Lease, any guaranty of
Lease, Contracts, Plans, Licenses and Warranties.
(i)    The Escrow Agreement (as hereinafter defined) duly executed by Buyer.
(j)    All keys to the Property which are in Seller’s possession or control.
(k)    An agreement duly executed by Seller indemnifying Buyer from and against
liabilities, obligations, actions, suits, proceedings, claims, losses, costs and
expenses (including without limitation reasonable attorneys’ fees and costs)
caused by the non-performance by Seller prior to the date of Closing of any
obligation imposed upon Seller or the Property under that certain Declaration of
Development Standards, Covenants and Restrictions for Park 50 Technecenter,
dated June 16, 1981 and recorded June 30, 1981 in Misc. Volume 40, Page 310 of
the Clermont County Records, as supplemented by First Supplement Declaration of
Development Standards, Covenants and Restrictions for Park 50 Technecenter,
dated April 6, 1987 and recorded in Deed Volume 737, Page 531 of the Clermont
County Records.
(l)    Possession of the Property, subject only to the rights of Tenant in
possession thereof.
(m)    A 1099-S form, which will be filed by Buyer or the Title Company.
(n)    The Title Company’s closing statement, duly executed by Seller.
(o)    Documents reasonably required by the Title Company to consummate the
transaction contemplated hereby, including such documentation as the Title
Company may reasonably require to evidence the authority of Seller to convey the
Property to Buyer, transfer tax forms and a title affidavit substantially in the
form of Exhibit H, but in no event shall the foregoing obligate Seller to
provide any indemnities or other agreements creating liability or cost to
Seller.
Section 9.3    Buyer’s Closing Documents. Buyer will deliver to Seller at
Closing all of the following items:
(a)    Any documents, instruments or authorizations necessary so as to cause the
Title Company to forward the Earnest Money, and all interest earned thereon, to
the Seller by wire transfer.
(b)    The cash payment required by Section 1.2 above, subject only to the
prorations, credits and adjustments specified herein.
(c)    The Lease Assignment duly executed and acknowledged by Buyer.


18



--------------------------------------------------------------------------------




(d)    The Contract Assignment duly executed by Buyer.
(e)    The General Assignment duly executed by Buyer.
(f)    An agreement duly executed by Buyer indemnifying Seller from and against
liabilities, obligations, actions, suits, proceedings, claims, losses, costs and
expenses (including without limitation reasonable attorneys’ fees and costs)
caused by the non-performance by Buyer on or after the date of Closing of any
obligation imposed upon Buyer or the Property under that certain Declaration of
Development Standards, Covenants and Restrictions for Park 50 Technecenter,
dated June 16, 1981 and recorded June 30, 1981 in Misc. Volume 40, Page 310 of
the Clermont County Records, as supplemented by First Supplement Declaration of
Development Standards, Covenants and Restrictions for Park 50 Technecenter,
dated April 6, 1987 and recorded in Deed Volume 737, Page 531 of the Clermont
County Records.
(g)    The Escrow Agreement duly executed by Buyer.
(h)    The Title Company’s closing statement, duly executed by Buyer.
(i)    Such other and further documentation reasonably required by the Title
Company, including such documentation as the Title Company may reasonably
require to evidence the authority of Buyer to purchase the Property from Seller.
Section 9.4    Closing Costs.
The following costs and expenses will be paid as follows in connection with the
Closing:


(a)    Seller will pay:
(1)    The cost of preparation of the Deed and other documents of conveyance.
(2)    All State, County and City transfer taxes upon delivery to Buyer of the
Deed associated with one (1) transfer of the Property (or any interest therein).
(3)    Seller’s attorneys’ fees.
(4)    One half of the escrow fee charged by the Title Company.
(5)    The premium and all other costs and charges for the standard ALTA owner’s
title insurance policy, excluding any (i) extended coverage and endorsements
Buyer may choose to obtain for the owner’s title insurance policy, (ii) lender's
title insurance policy and endorsements or (iii) supplemental coverage Buyer may
choose to obtain.


19



--------------------------------------------------------------------------------




(6)    All amounts required to obtain releases of any mortgages, contracts for
deed, mechanic’s liens, or other liens and encumbrances against the Property
which Seller is obligated to remove, or which Seller has agreed to remove, of
record.
(7)    Such other costs as are allocated to Seller under this Agreement.
(b)    Buyer will pay:
(1)    Buyer attorney’s fees.
(2)    Any filing fee to record the Deed.
(3)    The cost to obtain the Updated Survey.
(4)    All costs and charges for any (i) extended coverage and endorsements
Buyer may choose to obtain for the owner’s title insurance policy, (ii) lender's
title insurance policy and endorsements or (iii) supplemental coverage Buyer may
choose to obtain.
(5)    All costs, fees, expenses, and mortgage registration taxes incurred in
connection with any mortgage financing obtained by Buyer.
(6)    One half of the escrow fee charged by the Title Company.
(7)    Such other costs as are allocated to Buyer under this Agreement.
(c)    Seller and Buyer acknowledge that Seller and Tenant entered into that
certain Seventh Amendment to Lease Agreement dated as of December 7, 2015 (the
“Seventh Amendment”) which Seventh Amendment contemplates certain work to the
Premises to be completed by Tenant and the unpaid portion of the $5,972,805 TI
Allowance (as such term is defined in the Seventh Amendment) payable by Seller.
At Closing, Seller agrees to establish an escrow with the Title Company in the
amount of the unpaid portion of the $5,972,805 representing the TI Allowance
(the “TI Escrow Fund”) upon such terms and conditions reasonably satisfactory to
Seller, Buyer and the Title Company (the “Escrow Agreement”). Upon satisfaction
of the terms of Section 8 of the Seventh Amendment by Tenant, the TI Escrow Fund
shall be released and paid directly to Tenant provided, however, that if Tenant
fails to draw down on all or any portion of the TI Escrow Fund prior to April
30, 2022, the TI Escrow Fund shall be paid to Seller pursuant to the terms and
conditions of the Escrow Agreement.
Section 9.5    Taxes and Special Assessments.


20



--------------------------------------------------------------------------------




Real estate taxes and any other assessments (including, without limitation, any
assessments imposed under any declarations, covenants, restrictions or other
agreements of record) affecting the Property shall be prorated as of the Date of
Closing (unless paid directly by Tenant). If, on the Closing Date, the Property
or any part thereof shall be affected by any assessment which is payable in
installments, Seller shall have no liability for payment of any installment
becoming due on or after the Closing Date. Assessments due and payable on or
after the Closing Date shall not be objections to title whether or not the same
constitute liens on the Closing Date.
Section 9.6    Proration of Income and Expenses. At the Closing, the following
items shall be adjusted and prorated between Seller and Buyer on a per diem
basis as of 11:59 P.M. on the day preceding the Date of Closing:
(a)    Rents. Rents and other charges receivable under the Lease, including
Reimbursable Expenses (as hereinafter defined), if any shall be prorated by the
parties on a per diem basis to the Date of Closing. If after Closing either
party receives any rents or other amounts that properly belong to the other
party based upon the Closing prorations, such amounts will be immediately
remitted to such other party.
(b)    Additional Rent. At the Closing, Seller and Buyer shall mutually, and in
good faith, estimate the amount, if any, by which Tenant under the Lease has
actually over paid or under paid Reimbursable Expenses (as herein defined) for
periods prior to the Closing. As used herein, the term “Reimbursable Expenses”
shall mean payments required to be paid by Tenant under the Lease for a portion
of ad valorem taxes, insurance, utilities, common area maintenance and/or other
operating expenses of the Property, but such term shall not include delinquent
and uncollected payments therefor. The amount of any estimated overpayment of
Reimbursable Expenses shall be paid by Seller to Buyer at Closing. The amount of
any estimated underpayment of Reimbursable Expenses shall be paid by Buyer to
Seller at Closing. The parties will adjust the closing prorations for
Reimbursable Expenses as and when the actual amounts are known.
(c)    Contracts. Amounts due under the Contracts for the Property shall be
prorated by the parties on a per diem basis to the Date of Closing (unless the
same are paid directly by Tenant in which case such expenses will not be
prorated).
(d)    Utilities. Water, sewage, fire protection inspection services, electric,
telephone and all other utility charges will be prorated (unless the same are
paid directly by Tenant in which case such expenses will not be prorated). In
the event Seller has posted a security deposit with a utility company, such
deposit(s) shall remain the property of Seller and Buyer shall post a new
security deposit, if required.
(e)    Subsequent Adjustments. If on the Closing Date, the precise figures
necessary for any of the foregoing adjustments are not capable of determination,
then those adjustments will be made on the basis of good faith estimates of
Seller and Buyer using currently available information, and final adjustments
will be made


21



--------------------------------------------------------------------------------




promptly after precise figures are determined or available. Notwithstanding
anything set forth in this Section 9.6, all prorations shall be deemed final on
the one (1) year anniversary of the Date of Closing.
The provisions of this Section 9.6 shall survive Closing for one (1) year.
Section 9.7    Buyer’s Closing Conditions. Buyer’s obligations hereunder are
subject to the satisfaction of the following conditions precedent:
(a)    Seller’s Representations and Warranties. All of Seller’s representations
and warranties made in this Agreement shall be true and correct as of the
Effective Date and as of Date of Closing in all material respects, except for
Exception Matters and as otherwise provided in Section 4.3(b) of this Agreement.
(b)    Title Policy. The Title Company shall be prepared to issue at Closing (or
prepared to unconditionally commit to issue at Closing, with no “gap”) its
extended title policy to Buyer, in the form and substance as agreed to in
accordance with Article 5 herein, subject only to the payment of its premiums
(at standard rates) for such policy as set forth herein.
(c)    Tenant Estoppel Certificate. Buyer will have received, reviewed and
approved a completed, executed tenant estoppel certificate from Tenant,
substantially in the form estoppel certificate attached hereto as Exhibit J or
such other estoppel provided by Tenant provided that any such estoppel shall
satisfy the “Minimum Estoppel Requirements” (the “Tenant Estoppel Certificate”),
certified to Buyer and to VEREIT OFC Milford OH, LLC (“Assignee”), dated not
more than forty five (45) days prior to the Closing Date, free from material and
adverse exception, qualification or modification. Seller will within fifteen
(15) business days after the Effective Date, submit the form of Tenant Estoppel
Certificate to Tenant for its review, completion and execution; provided,
however, this act by Seller places no duty or obligation upon Seller except to
deliver the form Tenant Estoppel Certificate to Tenant with such request as
provided above. In the event the Tenant Estoppel Certificate is not obtained on
or before three (3) business days prior to Closing, Seller shall have the option
to extend the Closing for a period of up to thirty (30) days upon prior written
notice to Buyer to renew its efforts to obtain a Tenant Estoppel Certificate.
Seller has not covenanted that it will be able to deliver a Tenant Estoppel
Certificate, and Seller shall not be in default hereunder if a Tenant Estoppel
Certificate is not obtained. As used herein, the term “Minimum Estoppel
Requirements” shall mean that such estoppel (i) verifies the basic facts of the
Lease (term, rental, expiration date and any options) and contains no assertions
materially adverse to the landlord or materially contrary to the provisions of
the Lease, (ii) confirms to the knowledge of the Tenant that there are no
material defaults by the landlord under the Lease and (iii) verifies the amount
of any unpaid tenant improvement allowances.
(d)    Transfer Documents. Delivery by Seller of all Transfer Documents.


22



--------------------------------------------------------------------------------




If at Closing any of the conditions specified in this Section 9.7 have not been
satisfied or (if waivable) waived by Buyer, then, unless the failure of the
conditions set forth in Section 9.7(a), (b) or (g) above was the result of a
willful, intentional default by Seller (in which event the provisions of Section
10.1(b)(i) of this Agreement shall apply), Buyer may, at Buyer’s sole option,
either extend the Closing Date for up to sixty (60) days for Seller to satisfy
such conditions, by giving written notice to Seller and Title Company of such
extension, or deliver to Seller a Buyer’s Cancellation Notice and, upon Seller’s
receipt of the Buyer’s Cancellation Notice, the Earnest Money will be refunded
to Buyer, and the parties will be mutually released from all liabilities and
obligations hereunder, except that Buyer either will (1) promptly return to
Seller all copies, or (2) deliver a written certification to Seller of the
destruction, of the Property Information provided to Buyer (but excluding copies
thereof maintained in electronic format in Buyer’s data archives), upon Seller’s
request and payment by Seller to Buyer of Buyer’s actual cost thereof, Buyer
shall deliver to Seller any third party reports in respect of the Property
obtained by Buyer, and Buyer will continue to be liable for the Surviving
Obligations. Buyer shall deliver notice of its election on or prior to the
scheduled Closing Date and Buyer’s failure to deliver notice of such election
shall be deemed Buyer’s election to extend the Closing for sixty (60) days.
Section 9.8    Seller’s Closing Conditions. Seller’s obligations hereunder are
subject to the satisfaction of the following conditions precedent:
(a)    Buyer’s Representations and Warranties. All of Buyer’s representations
and warranties made in this Agreement shall be true and correct as of the
Effective Date and as of Closing Date in all material respects.
(b)    Transfer Documents. Delivery by Buyer of all Transfer Documents and the
Purchase Price.
If at Closing any of the conditions specified in this Section 9.8 have not been
satisfied or (if waivable) waived by Seller, Seller may, at Seller’s sole
option, either extend the Closing Date for up to sixty (60) days for Buyer to
satisfy such conditions, by giving written notice to Buyer and Title Company of
such extension, or deliver to Buyer a notice of default under Section 10.1(a) of
this Agreement, in which event the provisions thereof shall apply. Seller shall
deliver notice of its election on or prior to the fifth (5th) business day after
the scheduled Closing Date and Seller’s failure to deliver notice of such
election shall be deemed Seller’s election to extend the Closing for sixty (60)
days.
ARTICLE 10

MISCELLANEOUS
Section 10.1    Remedies.
(a)    If Buyer defaults in the performance of this Agreement for more than ten
(10) days after written notice from Seller (except the grace period or notice
required if Buyer defaults in the payment of the Purchase Price on the Closing
Date shall be only one (1) business day after written notice from Seller),
Seller may terminate this Agreement and the Title Company will pay Seller all of
the Earnest Money which Seller may retain, which amount is agreed upon by and
between Seller


23



--------------------------------------------------------------------------------




and Buyer as liquidated damages due to the difficulty and inconvenience of
ascertaining and measuring actual damages and the uncertainty thereof; and no
other damages, rights or remedies at law or in equity shall in any case be
collectible, enforceable or available to Seller, but Seller shall accept said
cash payment as Seller’s total damages and relief; provided, however, that
Seller’s receipt and acceptance of the Earnest Money will not prejudice, waive
or in any manner affect any and all remedies available at law, in equity, or
hereunder with respect to enforcing Buyer’s Surviving Obligations, which will
survive such cancellation. Upon such termination, the parties will be mutually
released from all liabilities and obligations hereunder, except that Buyer
either will (1) promptly return to Seller all copies, or (2) deliver a written
certification to Seller of the destruction, of the Property Information provided
to Buyer (but excluding copies thereof maintained in electronic format in
Buyer’s data archives), upon Seller’s request and payment by Seller to Buyer of
Buyer’s actual cost thereof, Buyer shall deliver to Seller any third party
reports in respect of the Property obtained by Buyer, and Buyer will continue to
be liable for the Surviving Obligations.
(b)    If Seller defaults in the performance of this Agreement for more than ten
(10) days after written notice from Buyer, Buyer, as its sole and exclusive
remedy, may either: (i) cancel and terminate this Agreement by written notice,
and upon such termination, the Title Company will pay Buyer all of the Earnest
Money, Seller shall promptly reimburse Buyer for all of Buyer’s reasonable
out-of-pocket third-party expenses (including, without limitation, reasonable
attorneys’ fees) incurred in connection with the Property, Buyer’s diligence
thereof or the transactions contemplated by this Agreement as evidenced by
“paid” invoices and other evidence reasonably satisfactory to Seller up to a
maximum of Fifty Thousand Dollars ($50,000.00) in the aggregate and thereafter
neither party shall have any further liability hereunder, except that Buyer
either will (1) promptly return to Seller all copies, or (2) deliver a written
certification to Seller of the destruction, of the Property Information provided
to Buyer (but excluding copies thereof maintained in electronic format in
Buyer’s data archives), upon Seller’s request and payment by Seller to Buyer of
Buyer’s actual cost thereof, Buyer shall deliver to Seller any third party
reports in respect of the Property obtained by Buyer, and Buyer will continue to
be liable for the Surviving Obligations or, (ii) as an alternative remedy to
such cancellation, Buyer may apply for a decree of specific performance,
provided that any suit for specific performance must be brought within sixty
(60) days after Seller’s default. Buyer’s failure to bring such suit within
sixty (60) days after Seller’s default shall be deemed a waiver of the right to
bring suit at any later date and constitute Buyer’s election to terminate this
Agreement in accordance with the terms of Section 10.1(b)(i) above. In no event
will Seller be liable or responsible for (and Buyer hereby waives) all claims to
recover any monetary damages whatsoever, whether general, special, incidental or
consequential allegedly arising from any breach of this contract by Seller,
except as provided in this Section and Sections 4.2 and 10.4, but subject in all
cases to the limitations of Section 10.13 of this Agreement. Notwithstanding the
foregoing, if Buyer sues for specific performance, Buyer is otherwise entitled
to the remedy of specific performance, but specific performance is unavailable
as a remedy to Buyer by reason of Seller’s conveyance of the Property to an
unrelated third party in contravention of this Agreement, Buyer will be entitled
to pursue all rights and remedies available at law or in equity.
/s/ TW                    /s/ LJ
Buyer’s Initials            Seller’s Initials




24



--------------------------------------------------------------------------------




Section 10.2    Notices. Any notices required or permitted to be given hereunder
will be given in writing, signed by the party giving the same, and will be
delivered (a) in person, (b) by a commercial overnight courier that guarantees
next business day delivery and provides a receipt, or (c) by electronic mail
(with delivery receipt confirmation) or facsimile (when followed by delivery via
nationally recognized overnight courier), and such notices will be addressed as
follows:
To Seller:
c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119
Attention: Lara Johnson
Phone: (212) 692-7200
Fax: (212) 594-6600
E-mail: ljohnson@lxp.com
with a copy to:
c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119
Attention: Joseph Bonventre, Esquire
Phone: (212) 692-7250
Fax: (212) 594-6600
E-mail: jbonventre@lxp.com
with a copy to:
Eiseman Levine Lehrhaupt & Kakoyiannis P.C.
805 Third Avenue
New York, New York 10022
Attention: Jonathan Eiseman, Esq.
Phone: (212) 752-1000
Fax: (212) 355-4608
E-Mail: jeiseman@eisemanlevine.com
To Buyer:
VEREIT Acquisitions, LLC
c/o VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Daniel T. Haug, Esq.
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: dhaug@vereit.com
with a copy to:
DLA Piper LLP (US)
2525 East Camelback Road
Suite 1000
Phoenix, AZ 85016
Attention: Kevin T. Lytle, Esq.
Tel.: (480) 606-5147
Fax: (480) 606-5520
Email: kevin.lytle@dlapiper.com
To Title Company:
First American Title Insurance Company
2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com



25



--------------------------------------------------------------------------------




        
or to such other address as either party may from time to time specify in
writing to the other party. Any notice, personally delivered, will be effective
upon delivery. Any such communication, if sent via electronic mail or if sent
via facsimile, will be deemed to have been given and received on the day
indicated on either the electronic mail or the confirmed facsimile delivery
transmission (provided duplicate copy is also sent via overnight courier). If
the last day of a period within which either party is required or allowed to
provide a notice, demand, offer, election, acceptance or other communication
hereunder should fall upon a Saturday, Sunday or legal holiday then, the next
full business day will be included in such period and such notice, offer,
demand, request or communication may be made and given on such next full
business day. Notices may be delivered on behalf of the parties by their
respective attorneys.


Section 10.3    Entire Agreement. This Agreement, together with the Exhibits and
schedules hereto, contains all representations, warranties and covenants made by
Buyer and Seller and constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof. Any prior correspondence,
memoranda or agreements are replaced in total by this Agreement together with
the Exhibits and schedules hereto.
Section 10.4    Attorneys’ Fees. If either party hereto fails to perform any of
its obligations under this Agreement or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, will pay any and all reasonable costs and expenses
incurred by the other party on account of such default and/or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees and disbursements. The provisions of this Section
10.4 shall survive the cancellation or termination of this Agreement.
Section 10.5    Assignment. Buyer’s rights and obligations hereunder will not be
assignable without the prior written consent of Seller in Seller’s sole
discretion. Any such assignment shall be null and void. Notwithstanding the
foregoing, Buyer will have the right, without the necessity of obtaining
Seller’s consent but with contemporaneous written notice to Seller, to assign
its right, title and interest in and to this Agreement to Assignee or to a
separate entity controlled by, controlling or under common control with Buyer,
at any time before the Closing Date. Buyer will not be released from any of its
obligations or liabilities hereunder in connection with any assignment.
Section 10.6    Signatures in Counterparts and By Facsimile/E-mail. The
undersigned agree that this instrument may be signed in any number of
counterparts, each of which will constitute an original, and that a facsimile
copy or e-mail copy of any signature of any party will be deemed as enforceable
and effective as an original signature. All such counterparts together will
constitute one and the same instrument.
Section 10.7    Governing Law. This Agreement is delivered in, relates to real
and personal property located in, and shall be governed by and construed
according to the substantive laws and judicial decisions of the State of Ohio
(regardless of the place of business, residence, location or domicile of the
parties hereto or any of their constituent members, partners or principals).
Each


26



--------------------------------------------------------------------------------




party hereby submits to non-exclusive personal jurisdiction in the State of Ohio
for the enforcement of this Agreement and hereby waives any claim or right under
the laws of any other state or of the United States to object to such
jurisdiction. If such litigation is commenced, each party agrees that service of
process may be made by serving a copy of the summons and complaint upon each
party, through any lawful means, including upon its registered agent within the
State of Ohio, whom each party hereby appoints as its agent for this purpose.
The means of obtaining personal jurisdiction and perfecting service of process
set forth above are not intended to be exclusive but are in addition to all
other means of obtaining personal jurisdiction and perfecting service of process
now or hereafter provided by applicable law. Seller and Buyer hereby irrevocably
and unconditionally waive any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to,
this Agreement. The provisions of this Section 10.7 shall survive the Closing or
termination hereof.
Section 10.8    Confidentiality. Buyer will maintain as confidential any and all
material obtained about Seller, the Property, Tenant, this Agreement or the
transactions contemplated hereby, including, without limitation, Property
Information, and will not disclose such information to any third party except as
set forth herein. Notwithstanding the foregoing, Buyer will have the right to
disclose information with respect to the Property to its officers, directors,
employees, attorneys, accountants, environmental auditors, engineers, potential
partners and lenders, and permitted assignees under this Agreement and other
consultants to the extent necessary for Buyer to evaluate its acquisition of the
Property provided that all such persons are told that such information is
confidential and agree to keep such information confidential. If Buyer acquires
the Property from Seller, Buyer will have the right, subsequent to the Closing
of such acquisition, to publicize the transaction provided Buyer will not use
the name of Seller or any derivative name of Lexington Realty Trust in any such
press release without the express written consent of Seller. Without otherwise
limiting the foregoing, this Section 10.8 shall not apply to (i) any information
obtained from third parties or available to the general public, in each case
other than third party reports obtained by Buyer; nor (ii) any and all
disclosures required by law. The provisions of this paragraph relating only to
the confidentiality of information regarding Seller and the limitations on
publicity will survive the Closing or any termination of this Agreement.
Section 10.9    Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and will not be
construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular will include the plural and vice
versa and the use of the masculine will include the feminine and the neuter. The
term “person” will include any individual, partnership, joint venture,
corporation, trust, unincorporated association, any other entity and any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.
Section 10.10    Amendments. This Agreement may be amended or modified only by a
written instrument signed by Buyer and Seller.
Section 10.11    No Recording. This Agreement, a memorandum of this Agreement,
or any other document that would constitute an exception to Seller’s title shall
not be recorded and the provisions hereof shall not constitute a lien on the
Property, except in connection with a specific


27



--------------------------------------------------------------------------------




performance action to enforce this Agreement. In the event Buyer encumbers title
to the Property in violation of this Section 10.11, Seller shall be entitled to
a payment by Buyer of liquidated damages in the amount of the lesser of: (a) the
Earnest Money, or (b) the maximum amount permitted by law, together with
reasonable attorneys’ fees incurred in the enforcement of this section;
provided, however in the event Buyer removes any encumbrance against title to
such Property within ten (10) business days after written demand from Seller, no
such payment shall become due. Such amount is agreed upon by and between Seller
and Buyer as liquidated damages due to the difficulty and inconvenience of
ascertaining and measuring actual damages and the uncertainty thereof associated
with Buyer’s breach of this Section 10.11.
Section 10.12    No Third Party Beneficiary. The provisions of this Agreement
are not intended to benefit any third parties.
Section 10.13    Limitation on Liability. Notwithstanding anything to the
contrary contained herein, after the Closing, the maximum aggregate liability of
Seller, and the maximum aggregate amount which may be awarded to and collected
by Buyer under this Agreement or any documents executed pursuant hereto or in
connection herewith, will under no circumstances whatsoever exceed NINE HUNDRED
EIGHTY TWO THOUSAND FIVE HUNDRED DOLLARS ($982,500.00).
Section 10.14    §1031 Exchange. Notwithstanding Section 10.5, either Buyer or
Seller may designate the Property as part of a 1031 Exchange under the Internal
Revenue Code of 1986, as amended. In such event, Buyer and Seller respectively
agree to cooperate with the other in such transaction, including, but not
limited to, executing any commercially reasonable documents requested by the
designating party and cooperating in a commercially reasonable manner with any
facilitator in such transaction, provided that (i) the nondesignating party
shall not incur any liability in connection with the exchange, (ii) the
nondesignating party shall not be obligated to take title to any real property,
(iii) the Date of Closing shall not be extended to accommodate nor shall the
Closing be conditioned on consummation of the exchange, and (iv) any and all
additional costs and charges attributable to the exchange including, without
limitation, actual attorneys’ fees, brokers’ commissions and other
transaction-related expenses shall be paid for by the designating party
immediately upon demand by the nondesignating party.
Section 10.15    Survival. Except as expressly set forth to the contrary herein,
no representations, warranties, covenants or agreements of Seller or Buyer
contained herein will survive the Closing.
Section 10.16    Escrow Agent.
(a)    The Title Company shall accept the Earnest Money with the understanding
of the parties that Title Company is not a party to this Agreement except to the
extent of its specific responsibilities hereunder, and does not assume or have
any liability for the performance or non-performance of Buyer or Seller
hereunder to either of them.
(b)    The Title Company shall be protected in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature,


28



--------------------------------------------------------------------------------




instrument or other document which is given to the Title Company without
verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document.
(c)    The Title Company shall not be bound in any way by any other agreement or
understanding between the parties hereto, whether or not the Title Company has
knowledge thereof or consents thereto unless such consent is given in writing.
(d)    The Title Company’s sole duties and responsibilities under this Agreement
as escrow agent for the Earnest Money shall be to hold and disburse the Earnest
Money in accordance with this Agreement.
(e)    The Title Company shall not be liable for any action taken or omitted by
the Title Company in good faith and believed by the Title Company to be
authorized or within its rights or powers conferred upon it by this Agreement,
except for damage caused by the fraud, willful misconduct or negligence of the
Title Company.
(f)    Upon the disbursement of the Earnest Money in accordance with the terms
of this Agreement, the Title Company shall be relieved and released from any
liability under this Agreement.
(g)    The Title Company may resign at any time upon at least ten (10) days
prior written notice to the parties hereto. If, prior to the effective date of
such resignation, the parties hereto shall all have approved, in writing, a
successor escrow agent, then upon the resignation of the Title Company, the
Title Company shall deliver the Earnest Money to such successor escrow agent.
From and after such resignation and the delivery of the Earnest Money to such
successor escrow agent, the Title Company shall be fully relieved of all of its
duties, responsibilities and obligations under this Agreement, all of which
duties, responsibilities and obligations shall be performed by the appointed
successor escrow agent. If for any reason the parties hereto shall not approve a
successor escrow agent within such period, the Title Company may bring any
appropriate action or proceeding for leave to deposit the Earnest Money with a
court of competent jurisdiction, pending the approval of a successor escrow
agent, and upon such deposit the Title Company shall be fully relieved of all of
its duties, responsibilities and obligations under this Agreement.
(h)    Seller and Buyer hereby agree to, jointly and severally, indemnify,
defend and hold the Title Company harmless from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, the Title Company (including reasonably attorneys’ fees, expenses and
court costs) by reason of the Title Company’s acting or failing to act in
connection with any of the matters contemplated by this Agreement in its
capacity as escrow agent for the Earnest Money or in carrying out the terms of
this Agreement, except as a result of the Title Company’s fraud, willful
misconduct or negligence.
(i)    In the event that a dispute shall arise in connection with this
Agreement, or as to the rights of any of the parties in and to, or the
disposition of, the Earnest Money, either party (a “Demanding Party”) may
deliver to the other party and the Title Company a written demand for payment of
the Earnest Money (the “Demand”). The Title Company shall pay the Earnest Money
to the Demanding Party unless the other party, within ten (10) days following
the delivery of the


29



--------------------------------------------------------------------------------




Demand to the other party, shall deliver written notice (the “Dispute Notice”)
to the Title Company and the Demanding Party stating that the other party
disputes the right of the Demanding Party to receive payment of the Earnest
Money. If the other party fails to timely deliver a Dispute Notice to the Title
Company and the Demanding Party, the Title Company, promptly upon the expiration
of such ten (10) day period, shall pay the Earnest Money to the Demanding Party
without further authorization or direction from the other party and conclusively
shall be discharged and released from any liability or obligation to the other
party with respect to such payment. If the other party timely delivers a Dispute
Notice to the Title Company and the Demanding Party, the Title Company either
shall (w) hold and retain all or any part of the Earnest Money until such
dispute is settled or finally determined by litigation, arbitration or
otherwise, or (x) deposit the Earnest Money in an appropriate court of law,
following which the Title Company shall thereby and thereafter be relieved and
released from any liability or obligation under this Agreement, or (y) institute
an action in interpleader or other similar action permitted by stakeholders in
the State of New York, or (z) interplead any of the parties in any action or
proceeding which may be brought to determine the rights of the parties to all or
any part of the Earnest Money. Notwithstanding anything to the contrary
contained herein, Seller, Buyer and Title Company each hereby acknowledges and
agrees that payment of the Earnest Money to Buyer pursuant to Section 3.1 of
this Agreement or Seller pursuant to Section 9.3 of this Agreement shall not
require written demand therefor by the party to whom the Earnest Money is to be
paid, nor shall such payment be subject to objection by the other party.
(j)    The Title Company shall not have any liability or obligation for loss of
all or any portion of the Earnest Money by reason of the insolvency or failure
of the institution of depository with whom the escrow account is maintained.
Section 10.17    Non-Imputation. Buyer hereby acknowledges that the obligations
of Seller hereunder are those solely of Seller and not of its partners (direct
or indirect), officers, directors, shareholders, members, managers, affiliates,
agents or employees (collectively the “Seller’s Affiliates”). Buyer shall have
no right to seek damages from, or allege a cause of action against, the Seller’s
Affiliates. Buyer hereby agrees that its sole recourse for any actions, claims,
liabilities, damages and demands of every nature whatsoever, whether known or
unknown, arising out of any matter in connection with this Agreement or the
transactions contemplated hereby, to the extent specifically provided for in
this Agreement, shall be to Seller’s interest in the Property and the net
proceeds thereof and Buyer specifically agrees that neither the Seller nor the
Seller’s Affiliates shall be personally liable for any judgment or the payment
of any monetary obligations to Buyer.
Section 10.18    Waiver of Jury Trial. The parties hereto waive trial by jury in
any action, proceeding or counterclaim arising out of this Agreement. The
provisions of this section shall survive delivery of the Deed.
Section 10.19    TIME IS OF THE ESSENCE. TIME SHALL BE OF THE ESSENCE in the
performance by Buyer and Seller of all of their respective obligations
hereunder.
Section 10.20    No Construction Against Drafter. The parties took an equal
share in drafting this Agreement; therefore no rule of contract construction
that would operate to construe this Agreement or any part thereof strictly
against the drafter shall be applied in any action or proceeding relating
hereto.


30



--------------------------------------------------------------------------------




Section 10.21    Contract Execution. Notwithstanding any provision contained in
this Agreement to the contrary, this Agreement shall become effective only after
the execution and delivery of this Agreement by each of the parties hereto and
no course of conduct, oral agreement or written memoranda shall bind Buyer or
Seller or the parties hereto with respect to the subject matter hereof except
this Agreement.
Section 10.22    SEC Filing Information. In order to enable Buyer to comply with
certain reporting requirements of the Securities and Exchange Commission (the
"SEC"), including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller
agrees to provide Buyer and its representatives, upon Buyer's written request,
Seller's most current operating statements relating to the financial operation
of the Property for the current and immediately prior fiscal years, and support
for statements (collectively, the "SEC Filing Information"). Seller acknowledges
that certain of the SEC Filing Information may be included or disclosed in
filings required to be made by Buyer with the SEC. Seller will cooperate, at no
cost to Seller, in providing the SEC Filing Information and answering questions
with respect thereto as they arise. The provisions of this Section 10.22 shall
survive Closing for a period of one (1) year.


{REMAINDER OF PAGE LEFT INTENTIONALLY BLANK}


31



--------------------------------------------------------------------------------




The parties hereto have executed this Agreement as of the date set forth in the
first paragraph of this Agreement.




SELLER:
ACQUIPORT MILFORD LLC,
a Delaware limited liability company
 
 
By:
LXP Manager Corp., a Delaware corporation,
its manager
 
 
 
By:      /s/Lara S. Johnson       
Name: Lara S. Johnson
Title: Vice President
 
 
BUYER:
VEREIT ACQUISITIONS, LLC,
a Delaware limited liability company
 
 
 
By:      /s/Todd J. Weiss     
Name: Todd J. Weiss
Title: Authorized Officer





32



--------------------------------------------------------------------------------






The Agreement has been received by the Title Company this 27th day of June,
2016. By its execution of this Agreement, below, the Title Company hereby and
agrees to be bound by the terms hereof to the extent that the Agreement imposes
duties upon the Title Company.
    
 
FIRST AMERICAN TITLE INSURANCE COMPANY
By:          /s/ Brandon Grajewski        
Name:        Brandon Grajewski        
Title:        Escrow Officer        





33



--------------------------------------------------------------------------------






EXHIBITS
TO
PURCHASE AGREEMENT
 
 
EXHIBIT A
Real Property Description
EXHIBIT B
Description of Lease
EXHIBIT C
Form of Deed
EXHIBIT D
Form of Bill of Sale
EXHIBIT E
Form of Lease Assignment
EXHIBIT F
Form of Contract Assignment
EXHIBIT G
Form of General Assignment
EXHIBIT H
Form of Title Affidavit
EXHIBIT I
Form of Tenant Estoppel Certificate
SCHEDULE A
Contracts





34

